Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00041-CV

                                    Lorenzo MIRELES,
                                         Appellant

                                             v.

                                     Diane MIRELES,
                                         Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-05557
                        Honorable Antonia Arteaga, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant.

       SIGNED November 6, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice